Case 1:19-cv-00301-RGA Document 83 Filed 05/15/20 Page 1 of 2 PageID #: 1893




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


CYTONOME/ST, LLC,                             :
                                              :
                            Plaintiff,        :
                                              :
       v.                                     :   C. A. No. 19-301-RGA
                                              :
NANOCELLECT BIOMEDICAL, INC.,                 :
                                              :
                            Defendant.        :


                   ORDER GOVERNING TELEPHONIC MEDIATION
                   CONFERENCES AND MEDIATION STATEMENTS

       THIS ORDER CONTAINS IMPORTANT INFORMATION WHICH SHOULD
       BE READ BY COUNSEL PRIOR TO PREPARATION OF A MEDIATION
       STATEMENT.

              At Wilmington this 15th day of May, 2020.

              IT IS ORDERED that the mediation scheduled for June 10, 2020, will now

be conducted telephonically. The mediation will begin at 10:00 a.m. Eastern Time.

Logistics of telephonic mediation shall be as follows: unless counsel otherwise agree,

Plaintiff shall arrange for a dial-in number for a joint discussion conference line for the

Judge and all counsel, to use throughout the mediation process on the date and at the time

when mediation is scheduled to begin. This line shall be available throughout mediation

should the Judge wish to hold discussions with all counsel and parties. Plaintiff(s)’ counsel

shall arrange for a separate conference line for private discussion with the Judge

throughout the mediation process.        Defense counsel shall arrange for a separate

conference line for private discussions with the Judge throughout the mediation process.

These conference lines shall remain open for use by counsel and the Judge until the
Case 1:19-cv-00301-RGA Document 83 Filed 05/15/20 Page 2 of 2 PageID #: 1894




mediation session is concluded. Counsel shall advise by email to Judge Thynge and Ms.

Kennedy all conference numbers (for the joint line, plaintiff only line and defense only line)

no later than 24 hours prior to the scheduled mediation date and time.

               Until further notice, this Order shall apply to all mediation submissions in this

matter. A copy of a party’s mediation submission with any exhibits shall be provided by

email to Judge Thynge and Ms. Kennedy by no later than 4:00 p.m. Eastern on the

submission due date. On the same date, a copy of the mediation submission with any

exhibits shall be provided to the Clerk’s Office in a sealed envelope addressed consistent

with paragraph 4 of the Mediation Order. Exhibits, excluding any dividers, shall be limited

to a total of fifty (50) pages. Should the number of pages extend beyond the 50 page limit

without obtaining prior approval from Judge Thynge, her review of the exhibits will end at

the 50th page.

               All other provisions of the Court’s Order dated April 24, 2020, shall remain

in full force and effect.

               Delaware counsel are reminded of their obligations to inform out-of-state

counsel of this Order. To avoid the imposition of sanctions, counsel shall advise the Court

immediately of any problems regarding compliance with this Order.



                                            /s/ Mary Pat Thynge
                                            Chief U.S. Magistrate Judge




                                               2
